Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In the claim set submitted 12/10/2020, Claims 1-42 carry the status indicator “New”; however, these claims appear to be canceled. The Examiner will treat claims 1-42 as canceled. 

Claim Objections
Claim 54 is objected to because of the following informalities:  
Claim 54 recites “increase, decrease and/or dilution to be affected to of the dose” in the last line of the claim. The Examiner believes that this is a typographical mistake, but is unsure as to what the correction should be. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “possibly radiant fluid”. This limitation is unclear because the Examiner cannot determine whether the verified doses of fluid of the present invention must be/are radiant fluid. Clarification is required. 
Claim 43 is an apparatus claim but contains method steps. Specifically “wherein releasing the grip from the syringe is when it comprises a verified dose of fluid” appears to be a method step. As such claim 43 is rejected as indefinite. See MPEP 2173.05(p).  
Claims 44-50 are similarly rejected by virtue of their dependency upon claim 43. 
Regarding claim 43, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 44-50 are similarly rejected by virtue of their dependency upon claim 43. 
Claim 44 recites the limitation "preferably by urging relative motion between a plunger and barrel of the syringe” in lines 2-3. This limitation is indefinite as it is not clear whether the limitation following “preferably” is required by the claim. 
Claims 45-46 are similarly rejected by virtue of their dependency upon claim 44. 
Claim 44 recites the limitation "barrel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 45-46 are similarly rejected by virtue of their dependency upon claim 44. 
Claim 44 recites the limitation “the container” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one container”. 
Claims 45-46 are similarly rejected by virtue of their dependency upon claim 44. 
Regarding claim 47, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 48-49 are similarly rejected by virtue of their dependency upon claim 47.
Claim 47 recites the limitation "its needle” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 48-49 are similarly rejected by virtue of their dependency upon claim 47.
Claim 48 recites the limitation “the container” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one container”. 
Claim 49 is an apparatus claim but contains method steps. Specifically, “coupling a syringe to the syringe holder at the loading position comprises coupling a cap fitted on a needle of the syringe to a cap holder of the apparatus,” and “wherein moving the syringe holder away from the loading position comprises releasing the needle of the syringe from the cap that remains gripped at the cap holder” appear to be method steps. As such claim 49 is rejected as indefinite. See MPEP 2173.05(p).  
Claim 50 recites the limitation "preferably after being verified at the metering station” in line 4. This limitation is indefinite as it is not clear whether the limitation following “preferably” is required by the claim. 
Claim 51 recites the limitation “possibly radiant fluid”. This limitation is unclear because the Examiner cannot determine whether the verified doses of fluid of the present invention must be/are radiant fluid. Clarification is required. 
Claims 52-56 are similarly rejected by virtue of their dependency upon claim 51. 
Claim 52 recites the limitation “the container” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one container”. 
Claim 52 recites the limitation "preferably by urging relative motion between a plunger and barrel of the syringe” in lines 2-3. This limitation is indefinite as it is not clear whether the limitation following “preferably” is required by the claim. 
Claim 52 recites the limitation "barrel” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 52, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 53-54 are similarly rejected by virtue of their dependency upon claim 52. 
Regarding claim 54, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 54 recites the limitation “the container” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one container”. 
Regarding claim 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 58 recites the limitation “possibly radiant fluid”. This limitation is unclear because the Examiner cannot determine whether the verified doses of fluid of the present invention must be/are radiant fluid. Clarification is required. 
Claims 59-62 are similarly rejected by virtue of their dependency upon claim 58. 
Regarding claim 58, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 59-62 are similarly rejected by virtue of their dependency upon claim 58. 
Claim 59 recites the limitation "preferably by urging relative motion between a plunger and barrel of the syringe” in lines 2-3. This limitation is indefinite as it is not clear whether the limitation following “preferably” is required by the claim. 
Claims 60-62 are similarly rejected by virtue of their dependency upon claim 59.
Claim 59 recites the limitation "barrel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 60-62 are similarly rejected by virtue of their dependency upon claim 59. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 43-44 and 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,364,866 to Furr et al. 
Regarding claim 43, Furr et al. discloses an apparatus (base 1, see Fig. 5) for filling syringes (syringe 60/72) with verified doses of fluid (col. 6, lines 58-60), possibly radiant fluid (the Examiner notes that the limitation “for filling syringes with verified doses of fluid” is an intended use limitation, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), the apparatus comprising: 
at least one container for holding fluid (vial 50), and
a syringe holder (syringe cavity 13) configured for releasable coupling to each syringe (syringe 60/72) that is loaded to the apparatus (into syringe cavity 13), wherein the syringe holder (syringe cavity 13) is arranged to continuously grip (by way of clench tensioners 15) a syringe (syringe 60/72) loaded to the apparatus (base 1), for example an empty loaded syringe, while moving (at least the plunger 62 of the syringe 60/72) the gripped syringe to draw a dose of fluid at the at least one container (vial 50) (syringe 60/72 remains held in place by clench tensioners 15 while a user retracts the plunger 62; col. 6, lines 48-57), wherein releasing the grip from syringe is when it comprises a verified dose of fluid (once the syringe 72 is filled and the proper dosage is verified through magnifying lens 35, the syringe must be ejected from the syringe cavity for use; col. 6, lines 58-60).
Regarding claim 44, Furr et al. discloses the claimed invention as discussed above concerning claim 43, and Furr et al. further discloses that the syringe holder (syringe cavity 13) is arranged to urge drawing of the dose of fluid from the container (vial 50), preferably by urging relative movement between a plunger (plunger 62) and barrel (see Fig. 5, and claim 1 where the syringe is disclosed as having a barrel) of the syringe (syringe 60/72) (col. 6, lines 48-57).
Regarding claim 47, Furr et al. discloses the claimed invention as discussed above concerning claim 43, and Furr et al. further discloses that a loading position (shown in Figs. 4-5) where a syringe (syringe 60/72) can be loaded to the apparatus (base 1) by being coupled (by clench tensioners 15) to the syringe holder (syringe cavity 13), for example manually coupled, and wherein a syringe (syringe 60/72) coupled to the syringe holder (syringe cavity 13) when in the loading position (Figs. 4-5) at least initially points with its needle (needle 72) generally downwards (based on how the apparatus/base 1 is held by a user, the limitation of “wherein a syringe coupled to the syringe holder when in the loading position at least initially points with its needle generally downwards” is met by Furr et al.). 
Regarding claim 48, Furr et al. discloses the claimed invention as discussed above concerning claim 47, and Furr et al. further discloses that a syringe (syringe 60/72) gripped by the syringe holder (syringe cavity 13) when at a position suitable for drawing a dose of fluid from the at least one container (vial 50) points with its needle (needle 72) generally upwards (based on how the apparatus/base 1 is held by a user, the limitation of “a syringe gripped by the syringe holder when at a position suitable for drawing a dose of fluid from the container points with its needle generally upwards” is met by Furr et al.). 

Claim(s) 58-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0158105 to Einy et al. 
Regarding claim 58, Einy et al. discloses an apparatus (device 400) for filling syringes with verified doses of fluid (the Examiner notes that the limitation “for filling syringes with verified doses of fluid” is an intended use limitation, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), possibly radiant fluid (paragraph 43), the apparatus (device 400) comprising: 
at least one container for holding fluid (container 404), and 
5a syringe holder (syringe conveyor/holder 412) configured for releasable coupling to each syringe (syringe 402) that is loaded to the apparatus (device 400), wherein 
the syringe holder (syringe conveyor/holder 412, details of which are discussed in reference to Figs. 8A-8D; paragraph 62) is arranged to continuously grip (by way of gripper 810) a syringe (syringe 402) loaded to the apparatus (device 400), for example an empty loaded syringe (i.e., a syringe to be filled), while moving the gripped syringe to draw a dose of fluid at the at least one container (container 404) (gripper 810 is engaged while the dose of fluid from container 404 is drawn; paragraphs 76-77), wherein the apparatus (device 400) being arranged to calibrate an orientation of a syringe coupled to the syringe holder (syringe conveyor/holder 412) relative to another part of the apparatus (such as support module 408; paragraph 61).
Regarding claim 59, Einy et al. discloses the claimed invention as discussed above concerning claim 58, and Einy et al. further discloses that the syringe holder (syringe conveyor/holder 412) is arranged to urge drawing of the dose of fluid (by way of actuation of gripper 810) from the at least one container (container 404), preferably by urging relative movement between a plunger and barrel of the syringe (paragraph 76).
Regarding claim 60, Einy et al. discloses the claimed invention as discussed above concerning claim 59, and Einy et al. further discloses that the at least one container (container 404) is located generally above the syringe holder (syringe conveyor/holder 412) (see Figs. 4A-4E).  
Regarding claim 61, Einy et al. discloses the claimed invention as discussed above concerning claim 60, and Einy et al. further discloses that movement of the syringe holder (syringe conveyor/holder 412) towards the at least one container (container 404) comprises urging the syringe holder upwards (syringe holder 412 is rotated upwards, see Figs. 4A-4E).

Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0038709 to VanVreeland et al. 
Regarding claim 51, VanVreeland et al. discloses a method for filling a syringe (syringe, see Fig. 6) with a dose of fluid (drug product), possibly radiant fluid (paragraph 3), comprising the steps of: 
providing an apparatus (syringe manipulator 21) comprising at least one container for holding fluid (bottle 15), and a syringe holder (syringe holder 23) for releasably coupling to a syringe (paragraph 23 and Fig. 6), and 
urging the syringe holder (syringe holder 23) to move towards the at least one container (bottle 15 (by way of drive 29, paragraph 32) to draw a dose of fluid from the at least one container (bottle 15) (paragraph 36 and Fig. 6) while continuously gripping onto the syringe until it comprises a verified dose of fluid (paragraph 39 and claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanVreeland et al. in further view of U.S. Publication No. 2014/0157731 to Perazzo et al.
Regarding claim 55, VanVreeland et al. discloses the claimed invention as discussed above concerning claim 51, but VanVreeland et al. does not expressly state a step of calibrating an orientation of a syringe coupled to the syringe holder relative to another part of the apparatus, and wherein the other part is the at least one container of the apparatus.
Perazzo et al. teaches an automated syringe filling apparatus (Fig. 2 and 11) arranged to calibrate an orientation of a syringe coupled to a syringe holder relative to another part of the apparatus, wherein the other part of the apparatus is the at least one container of the apparatus in order to uniformly orient syringes (to account for off-center nozzles) (paragraph 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the apparatus and method of VanVreeland et al. so that the orientation calibration function of the apparatus and method of VanVreeland et al. derives at least one correction value for correcting relative position or orientation between the syringe holder and other part(s) of the apparatus, as taught by Perazzo et al. in order to uniformly orient syringes (to account for off-center nozzles) (paragraph 92 of Perazzo et al.).
The modified device and method of VanVreeland et al. and Perazzo et al. will hereinafter be referred to as the modified device and method of VanVreeland et al. and Perazzo et al. 
Regarding claim 56, the modified device and method of VanVreeland et al. and Perazzo et al. teaches the claimed method as discussed above concerning claim 55, and VanVreeland et al. further teaches that the syringe includes a needle (needle 37, see Fig. 6) and the at least one container (bottle 15) includes a septum (septum 38, paragraph 36 and Fig. 6), and Perazzo et al. further teaches that the orientation and calibration step derives at least one correction value for correcting relative position or orientation between the syringe holder and other part(s) of the apparatus in order to uniformly orient syringes (to account for off-center nozzles/syringe needles) (paragraph 92).
Regarding claim 57, the modified device and method of VanVreeland et al. and Perazzo et al. teaches the claimed method as discussed above concerning claim 56, and while neither of VanVreeland et al. nor Perazzo et al. expressly state that the at least one correction value comprises rotational and/or axial correction movements to be applied to the syringe holder and/or other parts of the apparatus, and wherein correction movements assist in orienting a needle of a syringe held in the apparatus relative to an opening through which the needle is adapted to pass, such as an opening of a septum of the at least one container or an entry into a cap for the needle of the syringe, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art from the teachings of Perazzo et al. that these are the correction movements that are applied to the syringe holder to perform the disclosed orientation function of Perazzo et al. (paragraphs 92 and 131-132).

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einy et al. in further view of Perazzo et al.
Regarding claim 62, Einy et al. discloses the claimed invention as discussed above concerning claim 61, and while Einy et al. discloses calibrating an orientation of the syringe holder relative to another part of the apparatus, Einy et al. does not expressly state that the calibration derives at least one correction value for correcting relative position or orientation between the syringe holder and other part(s) of the apparatus.
Perazzo et al. teaches an automated syringe filling apparatus (Fig. 2 and 11) arranged to calibrate an orientation of a syringe coupled to a syringe holder relative to another part of the apparatus, and that the calibration derives at least one correction value for correcting relative position or orientation between the syringe holder and other part(s) of the apparatus in order to uniformly orient syringes (to account for off-center nozzles) (paragraph 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the apparatus of Einy et al. so that the orientation calibration function of the apparatus of Einy et al. derives at least one correction value for correcting relative position or orientation between the syringe holder and other part(s) of the apparatus, as taught by Perazzo et al. in order to uniformly orient syringes (to account for off-center nozzles) (paragraph 92 of Perazzo et al.).

Allowable Subject Matter
Claims 45-46, 49-50 and 52-54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783